 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    E.&J. GALLO WINERY, a California  Case No. 1:17-CV-01709-EPG
      corporation; GALLO GLASS COMPANY,
12    a Nevada Corporation,             ORDER ADOPTING STIPULATION
                                        REGARDING SCHEDULING ORDER IN PART
13                     Plaintiffs,      AND FURTHER MODIFYING THE
14                                      SCHEDULING ORDER
             v.
15    STRATEGIC MATERIALS, INC., a                   (ECF NO. 76)
      Delaware corporation;
16
                        Defendant.
17
            On September 6, 2019, in accordance with the Court’s August 8, 2019, Order Granting in
18
     Part and Denying in Part Defendant Strategic Materials, Inc.’s Motion to Strike (ECF No. 71), the
19
     parties submitted a proposed stipulation and proposed order regarding an amended Scheduling
20
     Order, which contemplates discovery regarding Plaintiffs’ “batch costs” and the corresponding
21
     extension of other scheduling deadlines. (ECF No. 76.)
22
            Upon review of the Stipulation, the Court finds that it is reasonable and adopts it in part
23
     and modifies the Scheduling Order in this action (ECF No. 42.) as follows:
24

25

26
27

28
                                                       1
 1   Event                                        Date

 2   Supplemental Batch Cost Document             On or before September 20, 2019

 3   Production

 4   Deposition of Gallo FRCP 30(b)(6) witness on On or before October 31, 2019

 5   Batch Costs

 6   SMI’s Expert Rebuttal Report                 Due February 3, 2020

 7   Completion of Expert Depositions             February 21, 2020

 8   Dispositive Motion Filing Deadline           February 28, 2020
 9   Pretrial Conference                          June 11, 2020 at 10:00 a.m.
10   Jury Trial                                   August 4, 2020 at 8:30 a.m.
11

12
     IT IS SO ORDERED.
13

14     Dated:      September 9, 2019                     /s/
15                                               UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
